Citation Nr: 1442147	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-27 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to May 1974. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the June 2014 Board hearing presided over by the undersigned Veteran's Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran contends that he has a back disability that is related to service, to include a reported in-service injury in 1973.  The Veteran has reported back problems since service.  See e.g., October 2011 Form 9.  The Veteran has submitted statements and lay statements from others attesting to an incident in 1973 in which the Veteran fell and hurt his back.  Further, the Veteran reported that his doctor told him that there could be a link between his current back disability and service.  Therefore, VA examination is warranted to determine the nature and etiology of a back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or authorize the release of any outstanding records relevant to the low back, specifically to include from the following:

a. Records from OKC Dredging Company in Mobile, Alabama, concerning his low back.  

b. Treatment records from Dr. Warrington prior to April 8, 1998 and any additional records from September 2007 to present.  

c. Any other relevant treatment records, specifically to include any treatment shortly after discharge from service.  

Associate any records obtained with the Veteran's claims folder or on VBMS.

2. Obtain outstanding VA treatment records, to include the following:

a.  Records dated prior to June 2002.

b.  Records from March 2011 to present. 

3. Afterwards, schedule the Veteran for a VA medical examination to determine the nature and etiology of a low back disability.

Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the paper claims file and the electronic records on VBMS and Virtual VA, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

The examiner is then asked to provide an opinion on whether it is at least as likely as not (probability of 50 percent) that the Veteran's current low back disability manifested in service or is otherwise related to military service, to include as a result of a fall in service.  

The examiner's attention is directed to the following:

a. The Veteran's competent report that he has had back problems since his reported in-service fall.

b. The lay reports that the Veteran was not hired for a job at OKC Dredging Company shortly after service because of his back problems.

c. The October 2008 VA x-ray report showing an impression of changes at L5 vertebrae suggestive of remote injury.  

d. The Veteran's report that he was diagnosed with muscle spasm within the first post-service year.  See June 2014 Board hearing transcript at p. 10.

Please note that the Veteran is competent to report that he sustained an injury in service and that he had symptoms thereafter.  A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



